United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3571
                                 ___________

Wilma McGrane,                          *
                                       *
              Appellee,                *
                                       *
       v.                              *
                                       *
Saks, Incorporated, doing business     *    Appeal from the United States
as Younkers, formerly known as         *    District Court for the Northern
Proffitts, Inc.,                        *   District of Iowa.
                                       *
              Appellant,               *    [UNPUBLISHED]
                                       *
Leslie Volz,                           *
                                       *
              Defendant.               *
                                  ___________

                            Submitted: May 13, 2002

                                Filed: June 10, 2002
                                 ___________

Before BOWMAN and BYE, Circuit Judges, and NANGLE,1 District Judge.
                           ___________

PER CURIAM.




      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
        Wilma McGrane brought this action against her former employer, Younkers,
alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e
to 2000e-17, the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-34, and
the Iowa Civil Rights Act, Chapter 216 of the Iowa Code. Following a week-long
trial, a jury returned a verdict in favor of McGrane on the gender discrimination
claim, but found in favor of Younkers on the age discrimination claim. After trial,
the district court2 denied Younkers' motions for judgment as a matter of law (JAML)
and new trial on the gender discrimination claim. It did, however, grant Younkers'
motion for remittitur, finding the damages award excessive. Younkers appeals from
the denial of its motions for JAML and new trial.

       Younkers contends the district court erred by denying its motion for JAML
because there was insufficient evidence McGrane was terminated because of her
gender. We review de novo the district court's denial of a motion for JAML. Riley
v. Olk-Long, 282 F.3d 592, 595 (8th Cir. 2002) (citation omitted). Having carefully
reviewed the evidence in the light most favorable to the jury's verdict, and drawing
all reasonable inferences in its favor, we cannot say that no reasonable juror could
have returned the verdict that it did in this case. Because a detailed opinion on this
claim would serve no useful purpose, we affirm on the basis of the district court's
thorough and well-reasoned opinion. See 8th Cir. R. 47B.

       Younkers also contends the district court abused its discretion by denying its
motion for new trial based on the district court's refusal to submit a "stray remarks"
instruction to the jury. Younkers requested the instruction because of certain
comments made by McGrane's supervisor, Leslie Volz. Having reviewed this claim
for abuse of discretion, Phillips v. Collings, 256 F.3d 843, 851 (8th Cir. 2001), we
find none. Volz was a decisionmaker and the statements she made about McGrane


      2
      The Honorable Michael J. Melloy, then United States District Judge for the
Northern District of Iowa, now United States Circuit Judge for the Eighth Circuit.

                                         -2-
were contemporaneous with McGrane's termination. See Williams v. Lindenwood
Univ., 288 F.3d 349, 357 (8th Cir. 2002) (explaining that statements did not
constitute stray remarks because they were made by decisionmakers during the
decision-making process). Consequently, because Volz's comments were not "stray
remarks," the district court did not abuse its discretion in refusing to submit such an
instruction.

      The judgment of the district court is affirmed in its entirety.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                         -3-